This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37124

 5 THOMAS CARL WEST, JR,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Kathleen T. Baldridge, Assistant Public Defender
14   J.K. Theodosia Johnson, Assistant Public Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.
 1   {1}   Defendant Thomas Carl West, Jr., appeals his convictions for trafficking

 2 methamphetamine and conspiracy to traffic methamphetamine. We issued a notice of

 3 proposed summary disposition proposing to affirm, and Defendant has responded with

 4 a timely memorandum in opposition. We have considered Defendant’s arguments, but

 5 remain unpersuaded that our initial proposed disposition was incorrect. We therefore

 6 affirm.

 7   {2}   In his memorandum in opposition, Defendant continues to argue that the

 8 evidence was insufficient to convict him of trafficking methamphetamine. [MIO 2-3]

 9 “The test for sufficiency of the evidence is whether substantial evidence of either a

10 direct or circumstantial nature exists to support a verdict of guilt beyond a reasonable

11 doubt with respect to every element essential to a conviction.” State v. Duran,

12 2006-NMSC-035, ¶ 5, 140 N.M. 94, 140 P.3d 515 (internal quotation marks and

13 citation omitted). We view the evidence “in the light most favorable to the guilty

14 verdict, indulging all reasonable inferences and resolving all conflicts in the evidence

15 in favor of the verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711,

16 998 P.2d 176. “We will not substitute our judgment for that of the factfinder, nor will

17 we reweigh the evidence.” State v. Trujillo, 2012-NMCA-092, ¶ 5, 287 P.3d 344.

18   {3}   In order to convict Defendant of trafficking methamphetamine, the State was

19 required to prove beyond a reasonable doubt that on or about September 15, 2015, (1)



                                              2
 1 “[D]efendant transferred or caused the transfer of methamphetamine to another[,]” and

 2 (2) “[D]efendant knew it was methamphetamine . . . or believed it to be some drug or

 3 other substance the possession of which is regulated or prohibited by law[.]” [RP 42]

 4 See State v. Smith, 1986-NMCA-089, ¶ 7, 104 N.M. 729, 726 P.2d 883 (“Jury

 5 instructions become the law of the case against which the sufficiency of the evidence

 6 is to be measured.”); see also UJI 14-3103 NMRA.

 7   {4}   Defendant argues that the evidence was insufficient to show that he “transferred

 8 or caused the transfer of [the] methamphetamine to another.” [MIO 2] Defendant

 9 points to his testimony that he was at the apartment to buy methamphetamine and

10 argues that the trafficking statute only punishes the seller of the controlled substance

11 and not the purchaser. [MIO 2-3] See NMSA 1978, § 30-31-20 (2006) (defining

12 trafficking controlled substances). We disagree. At trial, Deputy Calib Bruce testified

13 that police were conducting a controlled buy on a target named Michael Marquez.

14 Deputy Bruce testified that he arranged with Mr. Marquez to come to an apartment

15 located in Otero County in order to buy methaphetamine, and when he got there,

16 Defendant came into the room and introduced himself. Deputy Bruce testified that

17 Defendant pulled a baggie of methamphetamine from his pocket and laid it on the

18 table, and Deputy Bruce put $50 on the table. Deputy Bruce then took the

19 methamphetamine and left the apartment. [DS 4-5; RP 148-149]



                                               3
 1   {5}   This evidence is sufficient to establish that Defendant was guilty of trafficking,

 2 despite the fact that he did not directly hand the methamphetamine to the officer. See

 3 State v. Montes, 2007-NMCA-083, ¶¶ 28-30, 142 N.M. 221, 164 P.3d 102

 4 (determining that a jury could conclude that the defendant caused the transfer of

 5 methamphetamine to another despite the fact that the defendant was not present for

 6 the actual transfer, where the defendant knew that a drug transaction was taking place

 7 and quoted the price for the methamphetamine to the go-betweens who gave the drugs

 8 to police). Additionally, the jury was entitled to disregard Defendant’s version of

 9 events. See State v. Hughey, 2007-NMSC-036, ¶ 16, 142 N.M. 83, 163 P.3d 470 (“It

10 is the role of the fact[-]finder to judge the credibility of witnesses and determine the

11 weight of evidence.”); see also State v. Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M.

12 126, 753 P.2d 1314 (recognizing that the fact-finder may reject the defendant’s

13 version of the incident).

14   {6}   Defendant also challenges the sufficiency of the evidence to convict him of

15 conspiracy to traffic. [MIO 3-4] In order to convict Defendant of conspiracy, the State

16 was required to prove that “[D]efendant and another person by words or acts agreed

17 together to commit trafficking a controlled substance-methamphetamine[,]” and that

18 “[D]efendant and the other person intended to commit trafficking a controlled

19 substance-methamphetamine[.]” [RP 46] The evidence at trial, described above, was



                                               4
 1 sufficient to allow the jury to infer the existence of an agreement between Mr.

 2 Marquez and Defendant to traffic methamphetamine. See State v. Gallegos,

 3 2011-NMSC-027, ¶ 45, 149 N.M. 704, 254 P.3d 655 (stating that the jury may infer

 4 a conspiracy from the defendant’s conduct and the surrounding circumstances); see

 5 also State v. Roper, 2001-NMCA-093, ¶ 8, 131 N.M. 189, 34 P.3d 133 (recognizing

 6 that the agreement comprising a conspiracy can be nothing more than a mutually

 7 implied understanding that can be proved by the cooperative actions of the

 8 participants involved).

 9   {7}   In his memorandum in opposition, Defendant argues that he could not conspire

10 as a matter of law with the undercover officer, and that he also could not conspire with

11 Mr. Marquez, because Defendant was a merely a customer. [MIO 4] While we agree

12 that Defendant could not be convicted of conspiring with Deputy Bruce, the evidence

13 was sufficient to show an agreement with Mr. Marquez, notwithstanding Defendant’s

14 testimony that he was only there to buy methamphetamine. See State v. Saiz,

15 2017-NMCA-072, ¶ 26, 404 P.3d 422 (recognizing that “neither a law enforcement

16 officer nor a government agent can be a co-conspirator”); Sutphin, 1988-NMSC-031,

17 ¶ 21 (recognizing that the fact-finder “may reject [the] defendant’s version of the

18 incident”).




                                              5
1   {8}    As a final matter, we note that Defendant has not responded to our proposed

2 summary disposition of his arguments that his trial counsel was ineffective or that his

3 prior plea to trafficking was involuntary. Accordingly, for the reasons set out above

4 and those stated in our notice of proposed summary disposition, we affirm the district

5 court.

6   {9}    IT IS SO ORDERED.



7                                  __________________________________
8                                  MICHAEL E. VIGIL, Judge


9 WE CONCUR:



10 _____________________________
11 LINDA M. VANZI, Chief Judge



12 _____________________________
13 JENNIFER L. ATTREP, Judge




                                             6